Case 1:19-cr-02032-SMJ   ECF No. 155-8   filed 03/06/20   PageID.719 Page 1 of 7




68                              EXHIBIT H
Case 1:19-cr-02032-SMJ   ECF No. 155-8   filed 03/06/20   PageID.720 Page 2 of 7




69                              EXHIBIT H
Case 1:19-cr-02032-SMJ   ECF No. 155-8   filed 03/06/20   PageID.721 Page 3 of 7




70                              EXHIBIT H
Case 1:19-cr-02032-SMJ   ECF No. 155-8   filed 03/06/20   PageID.722 Page 4 of 7




71                              EXHIBIT H
Case 1:19-cr-02032-SMJ   ECF No. 155-8   filed 03/06/20   PageID.723 Page 5 of 7




72                              EXHIBIT H
Case 1:19-cr-02032-SMJ   ECF No. 155-8   filed 03/06/20   PageID.724 Page 6 of 7




73                              EXHIBIT H
Case 1:19-cr-02032-SMJ   ECF No. 155-8   filed 03/06/20   PageID.725 Page 7 of 7




74                              EXHIBIT H
